DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sannino et al. (U.S. Pub No 20170148236).
Regarding claims 1, 10, Sannino et al. disclose a  method for an automated aircraft landing analysis, the method comprising (See paragraph 0014): receiving one or more aircraft landing performance parameters for one or more landing phases (See paragraph 0080) (“the monitoring system 16 is configured to determine monitoring information relative to the aircraft from operating parameters and operational capacities 14” and [0052]: “Services implemented by at least some of the avionics 
 determining a landing performance deviation for each of the one or more landing phases in response to the one or more aircraft landing performance parameters: identifying at least one of a system fault, a failure, and a pilot error that could have led to the landing performance deviations for each of the one or more landing phases (See paragraph 0089): (an anomaly detection module 28 configured to detect at least one anomaly from among a breakdown of an avionics equipment 12 and a failure of an operational capacity 14, from acquired monitoring information and anomaly detection rules” and [0100]: “the anomaly detection rules include… verification of whether the measured turning angle is greater than the commanded turning angle”); 
developing a fault tree for the landing performance deviations for each of the one or more landing phases (See paragraph 0101, 0103 “relationships”):
 identifying measurable parameters. calculable parameters. inferable parameters. or observable parameters within the fault tree (See paragraph 0110, 0111; as far as the claimed subject-matter can be understood, implicit features of the first and second level relationships):
 converting the fault tree into a high level reasoning model using a standard inference methodology: performing a root cause analysis by feeding the measurable parameters and calculable parameters as inputs into the high level reasoning model; identifying a root cause of the landing performance deviation in response to the root cause analysis (See paragraph 0090) (“an inference module 32 configured to identify, for each detected anomaly, one or several causes that may have caused the anomaly based on first level relationships between avionics equipment 12 breakdowns and operational capacity 14 failures”):

Regarding claims 2, 11, Sannino et al. disclose  the one or more landing phases includes at least one of an approach phase, a flare phase, a touchdown phase, and an after landing ground roll phase (See paragraph 0045).
Regarding claims 3, 12, Sannino et al. disclose determining a recommended maintenance action in response to the root cause analysis; and displaying the recommended maintenance action (See paragraph 0175; assisting the pilot is gearing toward recommendation).
Regarding claim 4, 13, Sannino et al. disclose displaying a hyperlink to the specific section of a digital maintenance manual that provides a detailed description of the recommended maintenance actions (See paragraph 0168).
Regarding claims 5, 14, Sannino et al. disclose displaying the fault tree (See paragraph 0167, 0168) (no technical effect from additional features).  
Regarding claims, 6, 15, Sannino et al. disclose displaying aircraft systems associated with landing systems; and highlighting an aircraft system that included the root cause of the landing performance deviation (See paragraph 0100).
Regarding claims 7, 16, 9, 18, Sannino et al. disclose wherein the landing performance deviation is based on a deviation of the one or more aircraft landing performance parameters from at least one of a federal aviation administration (FAA) regulatory requirement, an in- flight landing parameters estimate, or a historical average performance (See paragraph 0098, 0168, 0175) (it should be noted that zones of the graphical user interface and highlighting an aircraft system have no technical effect).
Regarding claims 8, 17, Sannino et al. disclose displaying aircraft systems associated with landing systems in a first zone of graphical user interface; highlighting an aircraft system that included the root cause of the landing performance deviation; displaying the fault tree in a second zone of the graphical user interface; determining a recommended maintenance action in response to the root cause analysis; and displaying the recommended maintenance action in a fourth zone of the graphical user interface, wherein the root cause of the landing performance deviation is displayed in a third zone of the graphical user interface (See paragraph 0081-0084; as the monitoring is constant whether there is an incident of not, therefore as discussed the limitations are taught).
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/               Primary Examiner, Art Unit 3661